DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
 This action is responsive to Applicant’s claims filed 05/10/2022.
Claims 22-41 are pending.
Claims 22, 28, and 34 have been amended.
Response to Arguments
Applicant's arguments, see pages 7-20 of Applicant’s Response filed 05/10/2022 have been fully considered but they are not persuasive.
Applicant first argues, on pages 7-14, that Peter fails to teach merging two separate routes. Examiner respectfully disagrees. Examiner respectfully notes that Peter clearly teaches this element. Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40]) Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations) Thus, since Peter clearly teaches the determination of two separate routes, and the combination of such into a single route, Applicant’s arguments are found unpersuasive. 
Applicant argues, on pages 14-18, that the Boyce reference fails to rectify any deficiencies in Peter regarding the direction of travel between the two routes. Examiner respectfully disagrees. Examiner respectfully notes that Peter already teaches the addition of one shipment to “an under-utilized truck moving along a path that satisfies the order.” Thus, Peter strongly suggests that the direction of travel may be considered before merging two potential routes. To be thorough, in teaching that a check is made that a driver is already moving the in the direction of a user’s destination before merging the two to travel along the same route, Boyce teaches a check for direction of travel before merging the two routes taught by Peter. Since this limitation is taught by the cited references of record, Applicant’s arguments are found unpersuasive. 
Applicant argues, on pages 18-20, that the Examiner failed to provide sufficient reasoning to combine the two references. Examiner respectfully disagrees, and points to the cited paragraph of the Non-Final Rejection on page 19 where Examiner provided a citation to Boyce for a proper motivation to combine the two references. The fact that other prior art references dealing in optimization would provide a similar motivation is irrelevant. All that is relevant is that one of ordinary skill in the art would have found it obvious to combine the two references in order to achieve the benefits cited to in Boyce. Applicant’s arguments are therefore unpersuasive. 
Applicant’s arguments, see pages 21-23 of Applicant’s response filed 05/10/2022, with respect to the 35 U.S.C. 101 rejections have been fully considered, but they are not persuasive. 
Applicant argues, on page 21, that the addition of the combination of two routes adds “something more” than the abstract idea itself. Examiner respectfully disagrees, and notes, as outlined below, that such a step further recites one or more abstract ideas. Since the step itself is part of the abstract idea, it does not add “something more” that is required to avoid a 35 U.S.C. 101 rejection. Applicant’s opinions on pages 21-23 about the chaotic state of patent law and inconsistent rulings are not relevant to this inquiry, rather the Alice framework is used to determine eligibility. Applicant argues on page 23 that the patent office has been routinely granting patents on optimization of routes, but does not argue by analogy or give any reasoning as to why the claims at hand in particular should be considered eligible vis a vis the cited decisions. As outlined below, the claims have been found ineligible using the Alice framework. Applicant’s arguments are therefore unpersuasive. 
Claim Objections
Claim 41 is objected to because it appears to end prematurely after the word “comprises.” This appears to be a clerical error. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 22, 28, and 34, the claims recite “A method for determining a preferred travel path. . .’ The claims then recite “(a) determining. . . first travel path.” The claims then recite “wherein the determining step is based at least in part on. . . .” This renders the claim indefinite since it would be unclear to one of ordinary skill in the art as to which instance of “determining” this final limitation is intended to refer. Claims 22, 28, and 34 are therefore rejected under 35 U.S.C. 112 second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 23-27, 29-33, and 35-42, these claims are rejected under 35 U.S.C. 112 second paragraph since they depend from claims 22, 28, and 34 and do not cure the above deficiencies.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-41 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 22, 28, and 34 the claims are directed to one of the four statutory categories (each is directed to a process).The claimed invention of independent claims 22, 28, and 34 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 22, 28, and 34, as a whole, recite the following limitations:
(a) determining. . .  first travel path for first package based on the first package's physical destination and second travel path for second package based on the second package's physical destination, (claim 22; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could determine a first and second travel path based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would determine first and second paths based on shipment factors while performing shipment services for users)
wherein the determining step is based at least in part on: (i) proximity of the second package's physical destination to the first package's physical destination, (claim 22; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could determine a first and second travel path based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would determine first and second paths based on shipment factors while performing shipment services for users)
wherein the determining step is based at least in part on: (ii) proximity of the second package's physical destination to the first travel path,  (claim 22; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could determine a first and second travel path based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would determine first and second paths based on shipment factors while performing shipment services for users)
wherein the determining step is based at least in part on:  (iii) similarity of direction of travel of the second travel path to the first travel path; (claim 22; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could determine a first and second travel path based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would determine first and second paths based on shipment factors while performing shipment services for users)
(b) providing. . . a map having an indication of the first package's physical destination and the second package's physical destination; (claim 22; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could provide a map having an indication of these locations; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would provide maps with these locations to couriers while performing shipment services for users)
(c) providing. . .the first travel path to the first package's physical destination; (claim 22; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could provide a first or second travel path; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would provide travel paths to couriers while performing shipment services for users)
(d) providing. . . the second travel path to the second package's physical destination. (claim 22; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could provide a first or second travel path; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would provide travel paths to couriers while performing shipment services for users)
(a) determining. . . first travel path for first package based on the first package's physical origin and second travel path for second package based on the second package's physical origin, (claim 28; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could determine a first and second travel path based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would determine first and second paths based on shipment factors while performing shipment services for users)
wherein the determining step is based at least in part on: (i) proximity of the second package's physical origin to the first package's physical origin, (claim 28; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could determine a first and second travel path based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would determine first and second paths based on shipment factors while performing shipment services for users)
wherein the determining step is based at least in part on: (ii) proximity of the second package's physical origin to the first travel path, (claim 28; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could determine a first and second travel path based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would determine first and second paths based on shipment factors while performing shipment services for users)
wherein the determining step is based at least in part on: (iii) similarity of direction of travel of the second travel path to the first travel path; (claim 28; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could determine a first and second travel path based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would determine first and second paths based on shipment factors while performing shipment services for users)
(b) providing. . . a map having an indication of the first package's physical origin and the second package's physical origin; (claim 28; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could provide a map having an indication of these locations; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would provide maps with these locations to couriers while performing shipment services for users)
(c) providing. . . the first travel path to the first package's physical origin; (claim 28; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could provide a first or second travel path; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would provide travel paths to couriers while performing shipment services for users)
and (d) providing. . . the second travel path to the second package's physical origin. (claim 28; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could provide a first or second travel path; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would provide travel paths to couriers while performing shipment services for users)
(a) determining. . . first travel path based on first object's physical origin and physical destination, and second travel path based on second object's physical origin and physical destination, (claim 34; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could determine a first and second travel path based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would determine first and second paths based on shipment factors while performing shipment services for users)
wherein the determining step is based at least in part on: (i) proximity of the second object's physical origin or destination to the first object's physical origin or destination, (claim 34; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could determine a first and second travel path based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would determine first and second paths based on shipment factors while performing shipment services for users)
wherein the determining step is based at least in part on: (ii) proximity of the second object's physical origin or destination to the first travel path, (claim 34; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could determine a first and second travel path based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would determine first and second paths based on shipment factors while performing shipment services for users)
wherein the determining step is based at least in part on: (iii) similarity of direction of travel of the second travel path to the first travel path; (claim 34; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could determine a first and second travel path based on these factors; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would determine first and second paths based on shipment factors while performing shipment services for users) 
(b) providing. . . a map having an indication of the first object's physical origin and physical destination, and the second object's physical origin and physical destination; (claim 34; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could provide a map having an indication of these locations; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would provide maps with these locations to couriers while performing shipment services for users)
(c) providing. . . the first travel path to the first object's physical destination; (claim 34; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could provide a first or second travel path; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would provide travel paths to couriers while performing shipment services for users)
(d) providing. . . the second travel path to the second object's physical destination. (claim 34; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could provide a first or second travel path; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would provide travel paths to couriers while performing shipment services for users)
combining the first travel path with the second travel path (claims 22, 28, and 34; the broadest reasonable interpretation of this limitation recites mental process since a human using their mind, simple observation, evaluation, and judgment, and a pen and paper, could combine two travel paths; alternatively, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or sales activities since commercial shipping entities would combine two travel paths for two shipments)
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
automatically by a microprocessor, (claims 22, 28, and 34; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
via an electronic device associated with a user, (claims 22, 28, and 34; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
from a computerized mapping module, (claims 22, 28, and 34; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 22, 28, and 34 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. 
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 22, 28, and 34 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 10, 14-17, and 20-23, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 23, 29, 35: Regarding the conversion of the locations into standardized formats, this limitation represents mental processes since a human using their mind and simple observation, evaluation, and judgment, and a pen and paper, could convert locations into standardized formats such as longitudes and latitudes or global coordinates. Regarding the use of a computerized mapping module, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significant more thereto.
 Claims 24, 30, and 37: Regarding the storage of the standardized formats into a network-based non-transitory computer readable storage medium, the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of post-solution data storage, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer function of storing and retrieving information in memory. Regarding storage device itself, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significant more thereto.
Claims 25, 31, and 36: Regarding the conversion of the locations into standardized formats, this limitation represents mental processes since a human using their mind and simple observation, evaluation, and judgment, and a pen and paper, could convert locations into standardized formats such as longitudes and latitudes or global coordinates. Regarding the use of a computerized mapping module, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significant more thereto. 
As per claims 26, and 32: this limitation merely alters the type of location used in the abstract idea, and therefore further recites the abstract ideas for the reasons outlined above regarding claims 22 and 28. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significant more thereto.
As per claims 27 and 33: Regarding the cellular telephone or table, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significant more thereto.
As per claim 38: regarding the GUI on the electronic device, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significant more thereto.
As per claims 39-40, this limitation merely alters the type of location used in the abstract idea, and therefore further recites the abstract ideas for the reasons outlined above regarding claims 22 and 28. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significant more thereto.
As per claim 41, this limitation merely requires the repetition of the abstract idea steps on other sets of objects, and therefore further recites the abstract ideas for the reasons outlined above regarding claims 22 and 28. Nothing further is added. Therefore, the claims are directed to the abstract ideas which they recite without adding significant more thereto.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 10, 14-17, and 20-23, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22-25, 27-31, and 33-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterkofsky et al. (U.S. PG Pub. No. 20060195348; hereinafter "Peter") in view of Boyce et al. (U.S. Patent No. 6,459,986; hereinafter "Boyce").
As per claim 22, Peter teaches:
 A method for determining a preferred travel route by consolidating a first travel path and a second travel path, the method comprising:
Peter teaches a system and method for consolidating routes. (Peter: abstract, paragraph [0019])
(a) determining, automatically by a microprocessor, first travel path for first package based on the first package's physical destination and second travel path for second package based on the second package's physical destination,
 Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40], see paragraphs [0073-75] outlining automatic performance of the method via a microprocessor) Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)
wherein the determining step is based at least in part on: (i) proximity of the second package's physical destination to the first package's physical destination,
 Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40]) Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)
wherein the determining step is based at least in part on: (ii) proximity of the second package's physical destination to the first travel path,
 Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40]) In teaching two separate deliveries with separate origins and destinations, whose origins and destinations are within certain proximity to each other, Peter teaches two travel paths determined, wherein the origin and destination of a first travel path are within a predetermined proximity of the origin and destination of the second travel path, and therefore teaches determining each travel path based on proximity of origins and destinations, proximity of the second packages destination or origin to the first travel path, and based on similarity of direction of travel of each path (if loads are assigned based on a current load moving along a path that satisfied the order). Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)
With respect to the following limitation:
wherein the determining step is based at least in part on:  (iii) similarity of direction of travel of the second travel path to the first travel path;
 Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40]) In teaching two separate deliveries with separate origins and destinations, whose origins and destinations are within certain proximity to each other, Peter teaches two travel paths determined, wherein the origin and destination of a first travel path are within a predetermined proximity of the origin and destination of the second travel path, and therefore teaches determining each travel path based on proximity of destinations, proximity of the second packages destination or origin to the first travel path, and based on similarity of direction of travel of each path (if loads are assigned based on a current load moving along a path that satisfied the order). Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)
To the extent that Peter does not explicitly teach that the direction of travel must be the same before the two routes should be merged, Boyce teaches that prior to consolidating routes (see col. 6 lines 47-56 Indicating the routes may be for shipment deliveries), a check may be made to ensure that the routes are in the same direction of travel. (Boyce: col. 4 lines 7-10) Boyce further teaches combining the above elements with the teachings of Peter for the benefit of providing a system which is highly scalable and provides cost savings and efficiency to road users. (Boyce: col. 5 lines 10-22) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Boyce with the teachings of Peter to achieve the aforementioned benefits.
Peter in view of Boyce further teaches:
(b) providing, via an electronic device associated with a user, a map having an indication of the first package's physical destination and the second package's physical destination;
 Peter further teaches that an actionable plan may be determined for the one or more travel paths, but does not appear to explicitly teach that a map indicating destinations is provided to an electronic device of a user. (Peter: paragraph [0041-42]) Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)  Boyce, however, teaches that when two users’ routes are combined, a map may be displayed on a user terminal indicating the route including the origins and destinations. (Boyce: col. 4 lines 11-23, Fig. 5) The motivation to combine Boyce persists.
(c) providing, from a computerized mapping module, the first travel path to the first package's physical destination;
Peter further teaches that an actionable plan may be determined for the one or more travel paths, but does not appear to explicitly teach that a map indicating destinations is provided to an electronic device of a user. (Peter: paragraph [0041-42]) Boyce, however, teaches that when two users’ routes are combined, a map may be displayed on a user terminal indicating the route including the origins and destinations. (Boyce: col. 4 lines 11-23, Fig. 5) The motivation to combine Boyce persists.
 (d) providing, from the computerized mapping module, the second travel path to the second package's physical destination;
 Peter further teaches that an actionable plan may be determined for the one or more travel paths, but does not appear to explicitly teach that a map indicating destinations is provided to an electronic device of a user. (Peter: paragraph [0041-42]) Boyce, however, teaches that when two users’ routes are combined, a map may be displayed on a user terminal indicating the route including the origins and destinations. (Boyce: col. 4 lines 11-23, Fig. 5) The motivation to combine Boyce persists.
(e) combining the first travel path with the second travel path.
Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40]) Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)
As per claim 23, Peter in view of Boyce teaches all of the limitations of claim 22, as outlined above, and further teaches:
wherein prior to the determining step (a), the method further comprises converting, using the computerized mapping module, the first package's physical destination and the second package's physical destination into respective standardized formats.
 Boyce further teaches that points input in the system as origins and destinations may be converted into world (latitude and longitude) coordinates which are stored on a server (a network based non-transitory storage device). (Boyce: col 2 lines 34-53, col. 3 lines 5-67, col. 4 lines 1-22) The motivation to combine Boyce persists.
As per claim 24, Peter in view of Boyce teaches all of the limitations of claim 23, as outlined above, and further teaches:
wherein after the converting step, the method further comprises storing, on a network-based non-transitory storage device, the respective standardized formats of the first package's standardized physical destination and the second package's standardized physical destination.
 Boyce further teaches that points input in the system as origins and destinations may be converted into world (latitude and longitude) coordinates which are stored on a server (a network based non-transitory storage device). (Boyce: col 2 lines 34-53, col. 3 lines 5-67, col. 4 lines 1-22) The motivation to combine Boyce persists.
As per claim 25, Peter in view of Boyce teaches all of the limitations of claim 23, as outlined above, and further teaches:
wherein the standardized formats include longitude and latitude coordinates, and geographic coordinate systems.
 Boyce further teaches that points input in the system as origins and destinations may be converted into world (latitude and longitude) coordinates which are stored on a server (a network based non-transitory storage device). (Boyce: col 2 lines 34-53, col. 3 lines 5-67, col. 4 lines 1-22) The motivation to combine Boyce persists.
As per claim 27, Peter in view of Boyce teaches all of the limitations of claim 22, as outlined above, and further teaches:
wherein the electronic device includes at least one of cellular telephone and computer tablet.
 Peter further teaches that a driver device may comprise a cellular telephone or a pda. (Peter: paragraph [0022-23])
As per claim 28, Peter teaches:
 A method for determining a preferred travel route by consolidating a first travel path and a second travel path, the method comprising:
Peter teaches a system and method for consolidating routes. (Peter: abstract, paragraph [0019])
(a) determining, automatically by a microprocessor, first travel path for first package based on the first package's physical origin and second travel path for second package based on the second package's physical origin,
 Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40], see paragraphs [0073-75] outlining automatic performance of the method via a microprocessor) Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)
wherein the determining step is based at least in part on: (i) proximity of the second package's physical origin to the first package's physical origin,
 Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40]) Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)
wherein the determining step is based at least in part on: (ii) proximity of the second package's physical origin to the first travel path,
 Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40]) In teaching two separate deliveries with separate origins and destinations, whose origins and destinations are within certain proximity to each other, Peter teaches two travel paths determined, wherein the origin and destination of a first travel path are within a predetermined proximity of the origin and destination of the second travel path, and therefore teaches determining each travel path based on proximity of origins and destinations, proximity of the second packages destination or origin to the first travel path, and based on similarity of direction of travel of each path (if loads are assigned based on a current load moving along a path that satisfied the order). Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)
With respect to the following limitation:
wherein the determining step is based at least in part on: (iii) similarity of direction of travel of the second travel path to the first travel path; 
 Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40]) In teaching two separate deliveries with separate origins and destinations, whose origins and destinations are within certain proximity to each other, Peter teaches two travel paths determined, wherein the origin and destination of a first travel path are within a predetermined proximity of the origin and destination of the second travel path, and therefore teaches determining each travel path based on proximity of destinations, proximity of the second packages destination or origin to the first travel path, and based on similarity of direction of travel of each path (if loads are assigned based on a current load moving along a path that satisfied the order). Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)
To the extent that Peter does not explicitly teach that the direction of travel must be the same before the two routes should be merged, Boyce teaches that prior to consolidating routes (see col. 6 lines 47-56 Indicating the routes may be for shipment deliveries), a check may be made to ensure that the routes are in the same direction of travel. (Boyce: col. 4 lines 7-10) Boyce further teaches combining the above elements with the teachings of Peter for the benefit of providing a system which is highly scalable and provides cost savings and efficiency to road users. (Boyce: col. 5 lines 10-22) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Boyce with the teachings of Peter to achieve the aforementioned benefits.
Peter in view of Boyce further teaches:
(b) providing, via an electronic device associated with a user, a map having an indication of the first package's physical origin and the second package's physical origin;
Peter further teaches that an actionable plan may be determined for the one or more travel paths, but does not appear to explicitly teach that a map indicating destinations is provided to an electronic device of a user. (Peter: paragraph [0041-42]) Boyce, however, teaches that when two users’ routes are combined, a map may be displayed on a user terminal indicating the route including the origins and destinations. (Boyce: col. 4 lines 11-23, Fig. 5) The motivation to combine Boyce persists.
(c) providing, from a computerized mapping module, the first travel path to the first package's physical origin;
Peter further teaches that an actionable plan may be determined for the one or more travel paths, but does not appear to explicitly teach that a map indicating destinations is provided to an electronic device of a user. (Peter: paragraph [0041-42]) Boyce, however, teaches that when two users’ routes are combined, a map may be displayed on a user terminal indicating the route including the origins and destinations. (Boyce: col. 4 lines 11-23, Fig. 5) The motivation to combine Boyce persists.
and (d) providing, from the computerized mapping module, the second travel path to the second package's physical origin;
 Peter further teaches that an actionable plan may be determined for the one or more travel paths, but does not appear to explicitly teach that a map indicating destinations is provided to an electronic device of a user. (Peter: paragraph [0041-42]) Boyce, however, teaches that when two users’ routes are combined, a map may be displayed on a user terminal indicating the route including the origins and destinations. (Boyce: col. 4 lines 11-23, Fig. 5) The motivation to combine Boyce persists.
(e) combining the first travel path with the second travel path.
Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40]) Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)
As per claim 29, Peter in view of Boyce teaches all of the limitations of claim 27, as outlined above, and further teaches:
wherein prior to the determining step (a), the method further comprises converting, using the computerized mapping module, the first package's physical origin and the second package's physical origin into respective standardized formats.
Boyce further teaches that points input in the system as origins and destinations may be converted into world (latitude and longitude) coordinates which are stored on a server (a network based non-transitory storage device). (Boyce: col 2 lines 34-53, col. 3 lines 5-67, col. 4 lines 1-22) The motivation to combine Boyce persists.  
As per claim 30, Peter in view of Boyce teaches all of the limitations of claim 29, as outlined above, and further teaches:
wherein after the converting step, the method further comprises storing, on a network-based non-transitory storage device, the respective standardized formats of the first package's standardized physical origin and the second package's standardized physical origin.
 Boyce further teaches that points input in the system as origins and destinations may be converted into world (latitude and longitude) coordinates which are stored on a server (a network based non-transitory storage device). (Boyce: col 2 lines 34-53, col. 3 lines 5-67, col. 4 lines 1-22) The motivation to combine Boyce persists.
As per claim 31, Peter in view of Boyce teaches all of the limitations of claim 29, as outlined above, and further teaches:
wherein the standardized formats include longitude and latitude coordinates, and geographic coordinate systems.
 Boyce further teaches that points input in the system as origins and destinations may be converted into world (latitude and longitude) coordinates which are stored on a server (a network based non-transitory storage device). (Boyce: col 2 lines 34-53, col. 3 lines 5-67, col. 4 lines 1-22) The motivation to combine Boyce persists.
As per claim 33, Peter in view of Boyce teaches all of the limitations of claim 28, as outlined above, and further teaches:
wherein the electronic device includes at least one of cellular telephone and computer tablet.
 Peter further teaches that a driver device may comprise a cellular telephone or a pda. (Peter: paragraph [0022-23])
As per claim 34, Peter teaches:
 A method for determining a preferred travel route by consolidating a first travel path and a second travel path, the method comprising:
Peter teaches a system and method for consolidating routes. (Peter: abstract, paragraph [0019])
(a) determining, automatically by a microprocessor, first travel path based on first object's physical origin and physical destination, and second travel path based on second object's physical origin and physical destination,
 Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40], see paragraphs [0073-75] outlining automatic performance of the method via a microprocessor) Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)
wherein the determining step is based at least in part on: (i) proximity of the second object's physical origin or destination to the first object's physical origin or destination,
 Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40]) Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)
wherein the determining step is based at least in part on: (ii) proximity of the second object's physical origin or destination to the first travel path,
 Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40]) In teaching two separate deliveries with separate origins and destinations, whose origins and destinations are within certain proximity to each other, Peter teaches two travel paths determined, wherein the origin and destination of a first travel path are within a predetermined proximity of the origin and destination of the second travel path, and therefore teaches determining each travel path based on proximity of origins and destinations, proximity of the second packages destination or origin to the first travel path, and based on similarity of direction of travel of each path (if loads are assigned based on a current load moving along a path that satisfied the order). Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)
With respect to the following limitation:
wherein the determining step is based at least in part on: (iii) similarity of direction of travel of the second travel path to the first travel path;
 Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40]) In teaching two separate deliveries with separate origins and destinations, whose origins and destinations are within certain proximity to each other, Peter teaches two travel paths determined, wherein the origin and destination of a first travel path are within a predetermined proximity of the origin and destination of the second travel path, and therefore teaches determining each travel path based on proximity of destinations, proximity of the second packages destination or origin to the first travel path, and based on similarity of direction of travel of each path (if loads are assigned based on a current load moving along a path that satisfied the order). Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)  
To the extent that Peter does not explicitly teach that the direction of travel must be the same before the two routes should be merged, Boyce teaches that prior to consolidating routes (see col. 6 lines 47-56 Indicating the routes may be for shipment deliveries), a check may be made to ensure that the routes are in the same direction of travel. (Boyce: col. 4 lines 7-10) Boyce further teaches combining the above elements with the teachings of Peter for the benefit of providing a system which is highly scalable and provides cost savings and efficiency to road users. (Boyce: col. 5 lines 10-22) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Boyce with the teachings of Peter to achieve the aforementioned benefits.
Peter in view of Boyce further teaches:
(b) providing, via an electronic device, a map having an indication of the first object's physical origin and physical destination, and the second object's physical origin and physical destination;
Peter further teaches that an actionable plan may be determined for the one or more travel paths, but does not appear to explicitly teach that a map indicating destinations is provided to an electronic device of a user. (Peter: paragraph [0041-42]) Boyce, however, teaches that when two users’ routes are combined, a map may be displayed on a user terminal indicating the route including the origins and destinations. (Boyce: col. 4 lines 11-23, Fig. 5) The motivation to combine Boyce persists.
(c) providing, from a computerized mapping module, the first travel path to the first object's physical destination;
Peter further teaches that an actionable plan may be determined for the one or more travel paths, but does not appear to explicitly teach that a map indicating destinations is provided to an electronic device of a user. (Peter: paragraph [0041-42]) Boyce, however, teaches that when two users’ routes are combined, a map may be displayed on a user terminal indicating the route including the origins and destinations. (Boyce: col. 4 lines 11-23, Fig. 5) The motivation to combine Boyce persists.
(d) providing, from the computerized mapping module, the second travel path to the second object's physical destination;
 Peter further teaches that an actionable plan may be determined for the one or more travel paths, but does not appear to explicitly teach that a map indicating destinations is provided to an electronic device of a user. (Peter: paragraph [0041-42]) Boyce, however, teaches that when two users’ routes are combined, a map may be displayed on a user terminal indicating the route including the origins and destinations. (Boyce: col. 4 lines 11-23, Fig. 5) The motivation to combine Boyce persists.
(e) combining the first travel path with the second travel path.
Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40]) Peter further teaches the determination of a first route from O (origin) to D1 (destination 1), a second route from O (origin) to D2 (destination 2), and, based on a common origin and the distance between D1 and D2 along the travel path from O, the merging of these two routes into a single route. (Peter: paragraphs [0070-71]) See also Peter: paragraph [0082] and Fig. 8 describing pooling of various shipment routes based on common origins and destinations)
As per claim 35, Peter in view of Boyce teaches all of the limitations of claim 34, as outlined above, and further teaches:
wherein prior to the determining step (a), the method further comprises converting, using the computerized mapping module, each of the first object's and the second object's physical origins and physical destinations into respective standardized formats.
 Boyce further teaches that points input in the system as origins and destinations may be converted into world (latitude and longitude) coordinates which are stored on a server (a network based non-transitory storage device). (Boyce: col 2 lines 34-53, col. 3 lines 5-67, col. 4 lines 1-22) The motivation to combine Boyce persists.
As per claim 36, Peter in view of Boyce teaches all of the limitations of claim 35, as outlined above, and further teaches:
wherein the standardized formats include longitude and latitude coordinates, and geographic coordinate systems.
 Boyce further teaches that points input in the system as origins and destinations may be converted into world (latitude and longitude) coordinates which are stored on a server (a network based non-transitory storage device). (Boyce: col 2 lines 34-53, col. 3 lines 5-67, col. 4 lines 1-22) The motivation to combine Boyce persists.
As per claim 37, Peter in view of Boyce teaches all of the limitations of claim 35, as outlined above, and further teaches:
wherein after the converting step, the method further comprises storing, on a network-based non-transitory storage device, the first object's and the second object's respective standardized physical origins and respective standardized physical destinations.
 Boyce further teaches that points input in the system as origins and destinations may be converted into world (latitude and longitude) coordinates which are stored on a server (a network based non-transitory storage device). (Boyce: col 2 lines 34-53, col. 3 lines 5-67, col. 4 lines 1-22) The motivation to combine Boyce persists.
As per claim 38, Peter in view of Boyce teaches all of the limitations of claim 34, as outlined above, and further teaches:
wherein the providing step (b) further comprises providing, via a graphical user interface on the electronic device.
 Peter further teaches that an actionable plan may be determined for the one or more travel paths, but does not appear to explicitly teach that a map indicating destinations is provided to an electronic device of a user. (Peter: paragraph [0041-42]) Boyce, however, teaches that when two users’ routes are combined, a map may be displayed on a user terminal indicating the route including the origins and destinations. (Boyce: col. 4 lines 11-23, Fig. 5) The motivation to combine Boyce persists.
As per claim 39, Peter in view of Boyce teaches all of the limitations of claim 34, as outlined above, and further teaches:
wherein the first object's physical destination is the same as the second object's physical origin.
 Peter teaches that the system may determine routes for different shipments by determining exact match of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40])
As per claim 40, Peter in view of Boyce teaches all of the limitations of claim 34, as outlined above, and further teaches:
wherein the first object's physical destination is the same as the second object's physical destination.
 Peter teaches that the system may determine routes for different shipments by determining exact match of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40])
As per claim 41, Peter in view of Boyce teaches all of the limitations of claim 34, as outlined above, and further teaches:
further comprises determining other travel paths based on other respective physical origins and physical destinations for a plurality of other objects.
Peter teaches that the system may determine routes for different shipments by determining similarity of origin, destination, and the existence of an under-utilized truck moving along a path that satisfies the order. (Peter: paragraphs [0038-40]) In teaching a process wherein all shipments may be given origin and destinations, and routes may be planned for all shipments, Peter teaches the application of this process to other travel paths based on other origins and destinations of other objects. 
Claims 26 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peter in view of Boyce further in view of Kadaba et. al. (U.S. PG Pub. No. 20070250326; hereinafter "Kadaba").
As per claim 26, Peter in view of Boyce teaches all of the limitations of claim 22, as outlined above, but does not appear to explicitly teach:
wherein at least one of the physical destinations of the first package and the second package includes new construction location or mailbox drop area location that cannot be automatically provided in the providing steps (c) and (d).
 Kadaba, however, teaches that a package destination may be received, wherein the destination may be a p.o. box which is not automatically mappable (a street address needs to be determined for the post office nearest the box). (Kadaba: paragraphs [0019-20, 24]) It can be seen that each element is taught by either Peter in view of Boyce, or by Kadaba. Using the p.o. box destination of Kadaba does not affect the normal functioning of the elements of the claim which are taught by Peter in view of Boyce. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Kadaba with the teachings of Peter in view of Boyce, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 32, Peter in view of Boyce teaches all of the limitations of claim 28, as outlined above, but does not appear to explicitly teach: 
wherein at least one of the physical origins of the first package and the second package includes new construction location or mailbox drop area location that cannot be automatically provided in the providing steps (c) and (d).
 Kadaba, however, teaches that a package destination may be received, wherein the destination may be a p.o. box which is not automatically mappable (a street address needs to be determined for the post office nearest the box). (Kadaba: paragraphs [0019-20, 24]) Furthermore, it would have been obvious to one of ordinary skill in the art, through simple substitution, to substitute in a p.o. box for the origin of a pickup as opposed to a dropoff point since there are a limited number of options and routine optimization would have led one of ordinary skill in the art to arrive at using the p.o. box location as an origin rather than a destination. It can be seen that each element is taught by either Peter in view of Boyce, or by Kadaba. Using the p.o. box destination of Kadaba does not affect the normal functioning of the elements of the claim which are taught by Peter in view of Boyce. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Kadaba with the teachings of Peter in view of Boyce, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628